Opinion of the Court by
Judge Clay
Affirming.
Appellant was convicted in the police court of May-field on a charge of having intoxicating liquor in her possession for sale for beverage purposes, the liquor being-described in the warrant as “tincture of ginger, containing more than 90 per cent, alcohol, and being intoxi*103eating.” Thereafter, an appeal which she prosecuted .to the Craves circuit court was dismissed, and from that judgment this appeal is prosecuted.
Appellant attacks the judgment of the police court on the ground that under the statutes and the ruling of this court in Howard v. Commonwealth, 197 Ky. 297, 247 S. W. 10, there is no such offense as having Jamaica ginger in cne’s possession for the purpose of sale, but that the only offense is knowingly to sell such article for beverage purposes, or to sell same under circumstances from which the seller might reasonably deduce the intention of the purchaser to use it for such purposes. We are not concerned with the propriety of the judgment rendered by the police court. The only question before us is whether the appeal to the circuit court was properly dismissed. The Code provides that no appeal shall be taken from a judgment of a county judge, or of a city, police or justice’s court, after sixty days from the rendition thereof. Section 369, Criminal Code. The judgment of the police court was rendered on December 1, 1922. The appeal to the circuit court was taken on February 16, 1923, or more than sixty days after the rendition of the judgment. As the circuit court was without jurisdiction to entertain the appeal, it follows that the appeal was properly dismissed.
Judgment affirmed.